DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the AFCP request of 02/22/2022.  Upon entry claim is amended, claim 11 cancelled and claim 21 added.  Claims 1-10 and 12-21 are currently pending with claims 12-21 withdrawn as being directed to a non-elected invention.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-21 directed to the method of Invention II as identified in the Action of 03/19/2021 non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel claims 12-20.





Allowable Subject Matter
Claims 1-10 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or teach a mask having the combined features of claim 1 including a conformable cushion, number of inserts configured to be coupled to deformable zones and cause deformation of the deformable zones and a frame having a front face, concave rear face opening structured to have a conduit coupled thereto and number of deformable zones reach structured to adapt to the size of an insert.  As detailed in the Action of 12/22/2021, the prior art of Willard discloses a mask including a conformable cushion, number of inserts configured to be coupled to deformable zones and a frame having a front face, concave rear face opening structured to have a conduit coupled thereto and number of deformable zones reach structured to adapt to the size of an insert. However, the inserts of Willard are not disclosed to be configured to cause deformation of the deformable zones, being instead relatively compliant.  It would not have been obvious to modify Willard to comprise a configuration of inserts to cause deformation as a teaching to do so is absent in the art.  Frater, US 7,971,590 discloses inserts (130 in Figure 9 as per Column 11 lines 27-33) configured to cause deformation (being springs) of a deformable zone (126 in Frater) however in Frater the deformable zones are formed int eh conformable cushion and absent in the frame (112 in Figure 9). It would not have been obvious to modify Frater to have deformable zones in the frame thereof as a teaching to do so is absent in the art and in light of the disclosure of Frater to have a cushion compensate for variations and movement (Abstract thereof) one of ordinary skill in the art would not be motivated to modify Frater to result in the invention of instant claim 1. Claims 2-10 and 21 depend from claim 1 thus are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785